MANDATE
     Case 1:18-cv-04536-WFK-JO Document 22 Filed 12/12/19 Page 1 of 1 PageID #: 90



                                                                                          E.D.N.Y. – Bklyn
                                                                                               18-cv-4536
                                                                                                 Kuntz, J.

                             United States Court of Appeals
                                                   FOR THE
                                            SECOND CIRCUIT
                                            _________________

                   At a stated term of the United States Court of Appeals for the Second
     Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square,
     in the City of New York, on the 12th day of November, two thousand nineteen.

     Present:
                    Richard C. Wesley,
                    Debra Ann Livingston,
                    Joseph F. Bianco,
                                      Circuit Judges.

     In Re: Todd C. Bank,                                                        19-2129

                                   Petitioner.


     Petitioner requests a writ of mandamus directing the district court to schedule a conference
     pursuant to Fed. R. Civ. P. 16 and explain why it denied his three motions for default judgment.
     It is hereby ORDERED that the mandamus petition is DENIED without prejudice to renewal if
     the district court fails, within 90 days of the date of this order, to either schedule a conference,
     issue a written ruling explaining why it denied Petitioner’s motions for default judgment, dismiss
     the complaint, or take other similar action to allow this case to proceed.

                                                   FOR THE COURT:
                                                   Catherine O’Hagan Wolfe, Clerk of Court




MANDATE ISSUED ON 12/11/2019
